              Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 1 of 41



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------- X
KDH CONSULTING GROUP LLC, directly and                                          1:20-cv-3274
derivatively on behalf of ITERATIVE CAPITAL, L.P.,
                                                                                ECF Case
                                                                 Plaintiff,
                              – against –
                                                                                 VERIFIED COMPLAINT
ITERATIVE CAPITAL MANAGEMENT L.P.,
ITERATIVE CAPITAL GP, LLC, ITERATIVE OTC,
LLC (D/B/A “I2 TRADING” AND “ESCHER”),                                          JURY TRIAL DEMANDED
ITERATIVE MINING, LLC, BRANDON BUCHANAN
and CHRISTOPHER DANNEN,
                                                          Defendants.
-------------------------------------------------------------------------- X
         Plaintiff KDH CONSULTING GROUP LLC (“Plaintiff” or “KDH”), by its attorneys,

Dilendorf Khurdayan PLLC, as for the Complaint against Defendants ITERATIVE CAPITAL

MANAGEMENT L.P, ITERATIVE CAPITAL GP, LLC, BRANDON BUCHANAN AND

CHRISTOPHER DANNEN (together Brandon Buchanan, “Individual Defendants”) (collectively,

“Defendants”), alleges as follows, upon knowledge as to Defendants and their conduct, and upon

information and belief as to all other matters:

                             NATURE AND SUMMARY OF THE ACTION

         1.        This action for injunction, fraud and breach of fiduciary duties, among other things,

arises out of Defendants’ brazen conduct, where they first rushed Plaintiff into subscribing to a “hedge

fund-like” cryptocurrency investment and trading fund by misrepresenting prior performance history

and liquidity options; then, intentionally diverted from the fund’s stated investment objective and

utilized the fund and its resources as their personal piggybank to build out mining operations and,

separately, profit from a related over-the-counter cryptocurrency trading business.



                                                             1
               Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 2 of 41



          2.      Defendant Christopher Dannen (“Dannen”) first met with KDH’s principals in late

2017 touting their prior performance and success of two previous investment funds managed by

Defendant Iterative Capital Management, L.P. (“Iterative”) and offering to invest in a highly liquid

new fund with quarterly withdrawal rights focusing primarily on trading cryptocurrencies and network

tokens.

          3.      Unfortunately for Plaintiff, when raising funds and rushing Plaintiff to invest ASAP

in December of 2017, Individual Defendants and Iterative already knew that cryptocurrency trading

was no longer a viable investment strategy and planned to use Plaintiff’s funds for highly illiquid

mining operations.

          4.      Moreover, Individual Defendants failed to mention that, for the same very reason,

they returned funds to investors from the previous fund. To the contrary, they praised their prior

success and concealed true performance history and investment intentions.

          5.      Defendants’ offering documents were similarly misleading and failed to disclose

primary investment objective and strategy, properly describe the conflict of interest with affiliated

entities, or reflect Iterative’s actual prior performance.

          6.      Plaintiff reasonably relied on Defendants’ representations when they agreed to tender

a $1,000,000 investment and become a limited partner in the Individual Defendants’ new fund,

managed by Iterative.

          7.      Shortly after Plaintiff delivered their investment to Defendants, the cryptocurrency

market experienced a crash. Plaintiff immediately reached out to Individual Defendants to request

withdrawal.




                                                     2
             Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 3 of 41



        8.      Buchanan assured Plaintiff that the investment was safe because (a) Defendants had

not yet invested Plaintiff’s funds, (b) the fund was not going to invest heavily in Bitcoin, which

experienced drastic decline in value, and (c) Plaintiff would be able to withdraw its investment later at

any time as the fund would maintain the liquidity of its assets investing in and trading other

cryptocurrencies. Individual Defendants also offered to meet Plaintiff’s principals to provide

additional details and ensure they felt comfortable about staying in the fund.

        9.      However, Individual Defendants never provided any definitive information about

operations of the fund, cancelled several meetings with Plaintiff last minute and left New York.

        10.     From then on, Defendants employed tactics of delay, misrepresentations and self-

dealing in order to build out a mining operation at Plaintiff’s expense.

        11.     Once Defendants realized that Plaintiff and, most likely many other investors, would

want to withdraw funds, they quickly turned the whole portfolio illiquid by intentionally and

substantially deviating from investment strategy, including spending additional $6,500,000 out of the

fund’s remaining assets on rapidly depreciating mining equipment.

        12.     While continuing to make promises of immediate liquidity and opportunity to

withdraw funds, Defendants locked most of the funds in the mining “side-pocket” not subject to

withdrawal.

        13.     But Plaintiff never invested or was interested in investing in mining business. Plaintiff

invested in a liquid cryptocurrency trading fund with quarterly withdrawals and stellar trading team.

Now, Defendants claim that the main strategy was mining to begin with and hold themselves out to

the public as mining experts. That is very far from what was promised to investors when Individual

Defendants were raising capital for their fund.



                                                   3
            Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 4 of 41



        14.      In the meantime, while locking investors in a highly illiquid fund that was rapidly

running out of money, Defendants engaged in additional flagrant breaches of their fiduciary duties,

duties of good care and loyalty and, upon information and belief, engaged in self-dealing with affiliated

entities, including Iterative OTC, LLC (previously doing business as i2 Trading and currently doing

business as Escher) (“Escher”) and Iterative Mining LLC (Individual Defendants’ separate mining

company).

        15.      Eventually, in December of 2019, Defendants notified KDH and other investors that

Defendants decided “to convert the Fund from an investment fund structure to a corporate structure

and consolidate it with [Defendant’s] other flagship business, [Escher]”. The fund is supposed to

become an operating “company with mining as the core tenet” and “[a]fter combining the entities,

[Defendants] will look to raise a Series A financing to recapitalize the business.”

        16.      Defendants sought restructuring “consent” from Plaintiff and other investors offering

an illiquid stake in the new venture or a refund – all based on an undisclosed residual value of the

initial investment, less pro rata share of the significant restructuring and auditing expenses.

Alternatively, if the consent was not signed, Defendants promised to ship Plaintiff’s share of the

outdated mining hardware, at Plaintiff’s expense.

        17.      Upon Plaintiff’s attempt to clarify the terms of the restructuring, timeline and amount

of the refund, Defendant Buchanan stated in an e-mail: “This opportunity to liquidate is not a negotiation.

We can keep the assets in a side pocket [locked and depreciating rapidly]”.

        18.      Plaintiff attempted to obtain relevant material information about the current state of

affairs of the Fund Complex, historic operations and the proposed restructuring by serving a formal

demand for books and records.

        19.      However, Defendants refuse to provide key information and records.
                                                      4
           Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 5 of 41



        20.      As the Defendants’ ultimatum was set to expire on April 28, 2020 at midnight, Plaintiff

had no other choice but to bring this action by emergency order to show cause to freeze the

restructuring and complete dissipation of Plaintiff’s investment with a request for a temporary

restraining order to preserve the status quo.

        21.      Plaintiff also brings this action for various false and misleading representations and

material omissions that induced Plaintiff to subscribe to Defendant’s fund and to forebear redemption

rights. The misrepresentations and material omissions were made in the Defendants’ verbal statements

to Plaintiff, in the fund’s Private Placement Memorandum (“PPM”) and quarterly summaries, on

which Plaintiff relied, and concerned the fund’s investment strategy, disclosure of the magnitude and

nature of the fund’s risks, its investments, and its risk management controls as related to the fund’s

dealings with affiliated entities.

                                                PARTIES

        22.      Plaintiff KDH Consulting Group LLC is a New York limited liability company with a

principal place of business in the state of New York, New York county and a limited partner in

Iterative Capital L.P. (“U.S. Feeder Fund” or “Partnership”) through which Plaintiff invested in

Iterative Capital Master, L.P. (“Main Master Fund”) and Iterative Mining Master, L.P. (“Mining Master

Fund”) (collectively with the Partnership, “Fund Complex”). The Fund Complex also includes an

offshore feeder fund, Iterative Capital, Ltd. (“Cayman Feeder”).

        23.      Defendant Iterative Capital Management L.P. is a Delaware limited partnership with a

principal place of business in the state of New York, New York county. Iterative is the investment

manager of the Partnership, managing member of Escher and, upon information and belief, managing

member of Iterative Mining LLC, and an unregistered investment adviser.



                                                    5
           Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 6 of 41



        24.     Defendant Iterative Capital GP, LLC is a Delaware limited liability company with a

principal place of business in the state of New York, New York county. Iterative GP is the general

partner of the Partnership.

        25.     Upon information and belief, Defendant Iterative OTC, LLC (d/b/a “i2 Trading” and

“Escher”) is a Delaware limited liability company with a principal place of business in the state of New

York, New York county.

        26.     Upon information and belief, Defendant Iterative Mining, LLC, is a Delaware limited

liability company with a principal place of business in the state of New York, New York county.

        27.     Defendant Brandon Buchanan is a principal of Iterative, upon information and belief,

residing in New York.

        28.     Defendant Christopher Dannen is a principal of Iterative, upon information and

belief, residing in New York.

        29.     Upon information and belief, at all relevant times and until present, Individual

Defendants owned, managed and controlled both Iterative Capital GP, LLC and Iterative Capital

Management L.P.

        30.     Upon information and belief, at all relevant times and until present, Individual

Defendants also owned, managed and/or controlled Escher and Iterative Mining LLC.

                                 JURISDICTION AND VENUE

        31.     This Court has jurisdiction over this action pursuant to Section 27 of the Securities

Exchange Act of 1934 (“Exchange Act”) (15 U.S.C. § 78aa), Section 214 of the of the Investment

Advisers Act of 1940 (“Advisers Act”) (15 U.S.C. §80b-14), 28 U.S.C. § 1391(b) and principles of

supplementary jurisdiction (28 U.S.C. §1367).

                                                   6
           Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 7 of 41




        32.     The venue is proper in this District by virtue of 28 U.S.C. § 1391(b), 28 U.S.C. § 1401

and Section 27 of the Exchange Act (15 U.S.C. § 78aa). The Defendants, directly and indirectly, made

use of the means and instrumentalities on interstate commerce, or of the mails, in connection with

the transactions, acts, practices and courses of business alleged herein. A substantial portion of the

acts and omissions giving rise to this Verified Complaint took place in this district. The Partnership,

General Partner and Iterative maintained an office in Manhattan, where Dannen and Buchanan

conducted business, made telephone calls to solicit investments, promote fictitious profits, and

received and transferred investor monies on behalf of the Partnership and the Fund Complex.

Defendants purposely availed themselves of the privilege of conducting activities within this district

and, therefore, invoked the benefits and protection of its laws and its courts. Certain of the defendants

are headquartered here, are residents of New York, reside here or have frequently traveled here on the

Fund Complex’s business and otherwise.

         FACTUAL BACKGROUND RELEVANT TO ALL CAUSES OF ACTION

        33.     Individual Defendants and Iterative organized a series of transactions raising

$14,885,444 from several investors, through the Partnership and Cayman Feeder, to invest into the

Main Master Fund and the Mining Master Fund (the Fund Complex).

        34.     Plaintiff, among several other U.S. investors, invested in the Partnership as a limited

partner. The Partnership is controlled and managed by Iterative Capital GP, LLC as the general partner

(“General Partner”) and Iterative Capital Management L.P. as the investment manager (“Iterative”).

The Fund Complex also conduct business with affiliated entities – Escher and, upon information and

belief, Iterative Mining LLC. The General Partner, Iterative, Escher and Iterative Mining LLC are

owned and controlled by the same individuals – Buchanan and Dannen.



                                                   7
            Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 8 of 41



    I.         Defendants Made Several Material Misrepresentations to Induce Plaintiff to Invest
               in the Fund Complex and Stalled Early Withdrawal Requests

         35.      In late 2017, Plaintiff’s principals were first introduced to Buchanan and Dannen

through a mutual acquaintance. Dannen personally visited Plaintiff’s office in Manhattan to solicit the

investment and rushed Plaintiff to invest ASAP before, according to Dannen, the opportunity for the

investment into the Fund Complex closed at the end of 2017 - beginning of 2018.

         36.      Dannen touted Defendants’ prior performance history and success of two previous

funds - Iterative Instinct Fund I, L.P. and i2 Storj SPV, LP.

         37.      Dannen personally represented to Plaintiff’s principals in December of 2017 that the

Fund Complex was a highly liquid investment opportunity with quarterly liquidity and immediate

opportunity to withdraw. Dannen further represented that the Fund Complex would be focusing on

investing in liquid digital assets, such as cryptocurrencies and network tokens.

         38.      In reality, at the time when they were making these representations to KDH,

Defendants already knew that such investment strategy was unsound.

         39.      On or about December 10, 2019, Leo Zhang, a principal at Iterative, made the

following public statement referring to Defendants’ investment strategy shaped in 2016-2017, before

Plaintiff made its investment in 2018:

         “So it Iterative started in 2016. So the first fund was a venture fund. And so the first
         fund generated about 13x return from 2016 to 2017. And, obviously, there was ICOs
         wave. And so in mid-2017 we quickly realized that there's something wrong with
         this much money going on in this space. And so we made the conclusion at
         that time that this token mania is likely not going to continue. So we closed the
         fund, returned the capital to investors, everyone's happy, and we started a
         second fund that's dedicated to mining, which is the fund we're operating now.
         So Iterative Capital, the investment center--the reason people, you know, our peers,



                                                    8
           Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 9 of 41



        other investors in the cryptocurrency space, don't hear much from us or about us is
        because we only focus on mining.”1 (Emphasis added.)

        40.     Dannen’s verbal misrepresentations were supported by the PPM and limited

partnership agreement (“LPA”) provided to Plaintiff, which, among other things, set forth the Fund

Complex’s main investment strategy - “[t]he primary investment strategy of each Master Fund is to

purchase and hold Coins [cryptocurrencies and digital tokens].”

        41.     Specifically, the Fund Complex’s goals were to invest 70% of the assets in purchasing

and trading liquid digital assets, namely cryptocurrencies and network tokens, via the Main Master

Fund. As a minor side strategy, the Fund Complex was also to invest up to 30% of the assets in

“mining” operations, including equipment relating to the generation of the similar digital assets via the

Mining Master Fund.

        42.     At the time of raising investments for the Fund Complex, on December 6, 2017,

Individual Defendants set up Escher, owned and managed by Iterative and Individual Defendants.

Escher is an “over-the-counter” cryptocurrency dealer and exchange platform for trading digital

tokens, including the cryptocurrencies and other digital assets generated and owned by the Partnership

through Mining Master Fund.

        43.     Defendants stated in the PPM that Escher would have an exclusive right to purchase

all the digital assets produced and owned by the Mining Master Fund in exchange for more favorable

pricing terms as compared to other clients, as well as a percentage of profits:




1
 The Block Crypto, Leo Zhang, Principal at Iterative Capital Management discusses the unseen impact Bitcoin
miners have on the overall market (interview transcript, December 10, 2019) available at
https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-iterative-capital-management-
discusses-the-unseen-impact-bitcoin-miners-have-on-the-overall-market (last accessed on April 24,
2020).
                                                     9
            Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 10 of 41



          “In exchange for [Escher’s] right of first refusal to purchase the Mining Master Fund’s
          Coins, the Mining Master Fund will be entitled to more favorable pricing terms than
          those offered to other buyers and sellers of Coins. The Mining Master Fund may also
          receive additional consideration from [Escher], to potentially include a percentage of
          [Escher’s] profits on the sale of Coins purchased from the Mining Master Fund
          should [Escher’s] sale price exceed the price it purchased the Coins from the Mining
          Master Fund by more than a specific amount” [PPM at p.7].

          44.     Moreover, the “Investment Manager [was] expected to focus on meeting the demand

for specific Coins from [Escher].” [PPM at p.4].

          45.     As the Mining Master Fund’s investment activities were supposed to involve only up

to 30% of the total assets that was expected to generate additional income for the fund, and Plaintiff

was promised the information rights, Plaintiff agreed to subscribe to the Fund Complex.

          46.     However, Defendants never disclosed to Plaintiff such “more favorable pricing

terms,” “additional consideration,” and any information on dealings with “other buyers and sellers of

Coins.”

          47.     On or about January 5, 2018, due to constant and increasing pressure from Individual

Defendants to subscribe ASAP not to forego a promising investment opportunity, principals formed

KDH and signed the subscription documents investing $1,000,000 in exchange for limited partner

interest in the Partnership. Plaintiff’s principal personally delivered the investment check for the full

amount to Defendants’ Manhattan office as Plaintiff was constantly rushed to invest.

          48.     Little did Plaintiff know that Defendants would intentionally make most of Plaintiff’s

investment illiquid, without notice, any additional disclosures or amendment to the PPM, and use the

funds to build and grow Individual Defendants’ mining operations.

          49.     Once Defendants received the $1,000,000 check, their attitude towards Plaintiff

changed drastically. Defendants adopted a tactic of unresponsiveness, delays and promises of personal

meetings, liquidity and buyouts that never materialized.
                                                    10
          Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 11 of 41



        50.     Coinciding with the Plaintiff’s investment into the Defendants’ cryptocurrency

investment fund, in early 2018, cryptocurrency market began to plummet. For example, price of one

of the most popular cryptocurrencies, Bitcoin (“BTC”), dropped more than twice from about $17,000

per BTC on January 5, 2018, when Plaintiff made the investment to about $7,600 per BTC a month

later on February 6, 2018 (and to less than $4,000 in the end of 2018).

        51.     Plaintiff immediately contacted Individual Defendants to request accounting and

withdraw the funds.

        52.     During a phone call with one of KDH principals, Buchanan reassured Plaintiff that

Defendants kept the situation under control and had not yet made substantial investments in the

volatile market using Plaintiff’s funds, nor planned to invest into BTC that crashed. Buchanan also

convinced Plaintiff not to withdraw the funds, once again, touting their experience in trading

cryptocurrencies and promising fund’s liquidity. Buchanan and Dannen proposed to meet with

Plaintiff’s principals personally in New York to provide full accounting on the fund’s activities, use of

Plaintiff’s investment and investment strategy in the changing market that would keep the Plaintiff’s

expected liquidity, so that Plaintiff would not withdraw the funds from the Fund Complex. Having

no experience in cryptocurrencies, Plaintiff relied on Buchanan’s and Dannen’s expertise and agreed

to postpone the withdrawal.

        53.     From then on, Individual Defendants took every opportunity to delay the promised

meeting, which never materialized.

        54.     Buchanan cancelled two scheduled meetings on behalf of Individual Defendants via

text messages last minute on April 11th and 12th, 2018. After Buchanan proposed to set the third

meeting “in stone” for the next week, Individual Defendants stopped responding, left New York and,



                                                   11
            Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 12 of 41



after another week, on April 27, 2018, Buchanan informed Plaintiff that Individual Defendants had

“no immediate plans” to be back in New York.

    II.         Defendants Substantially Deviated from Stated Investment Strategy Changing the
                Nature of the Fund and Engaged in Destructive Self-Dealing

          55.      Realizing that Plaintiff, and most likely other investors, would request withdrawals,

Defendants intentionally changed the investment strategy.

          56.      Upon information and belief, at some point between April and June 2018, Defendants

materially deviated from their disclosed investment strategy for the Fund Complex, as indicated in the

PPM, and assumed risks far greater and different in nature than disclosed in the PPM, rendering a

large portion of the assets illiquid and haltering Plaintiff’s requested withdrawal rights.

          57.      Upon information and belief, at some point between April and June 2018, Defendants

spent additional $6,500,000 on highly illiquid mining equipment subject to rapid depreciation. As

disclosed to Plaintiff in the May 2019 investor update, as of March 31, 2019, the mining equipment

already accumulated $1,800,000 in depreciation. And as of the end of 2019, a loss of “approximately

$3.4M came in the form of depreciation to the [mining equipment].” On February 18, 2020,

Defendants reported that the Fund Complex’s activities related to the illiquid mining investments

“absorbed approximately $4.5M in expenses in 2019.”

          58.      Importantly, to fund this major deviation from the Fund Complex’s investment

strategy, Defendants set aside a substantial amount of the Partnership’s funds in what Defendants

referred to as a “side pocket” and locked these funds, so that Plaintiff and other investors could not

redeem them.




                                                    12
          Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 13 of 41



        59.      Based on the fundamental change in its investment strategy and fund’s liquidity,

Defendants had a duty to update the PPM and disclosures to investors, so that they could become

aware of the drastic change as to the way their money was being invested.

        60.      Defendants proceeded concealing their investment activities from Plaintiff and kept

changing fund auditors and administrators while undergoing audits, the details of which Defendant

also withheld.

        61.      Instead, Defendants’ reporting consisted for the most part of emailing Plaintiff 3 lines

with unsubstantiated valuation numbers, each time showing a steep decline in value of the

Partnership’s assets.

        62.      On or about June 12, 2018, after finding out about exorbitant expenditures on mining

equipment, Plaintiff’s principals called Buchanan asking about the effect on such expenditure on their

withdrawal rights and liquidity options. Being on the speakerphone with KDH’s principals, Buchanan

represented to KDH that, if necessary, Defendants would raise additional funds and buy out Plaintiff’s

share as an alternative guaranteed option for Plaintiff’s exit from the fund, thus, again promising to

maintain liquidity of KDH’s investment.

        63.      Defendants’ promises never materialized. The fund continued to lose money and

Defendants continued to withhold material information about the business.

        64.      On February 26, 2019, in an attempt to make sense of the fund’s current operations,

Plaintiff sent Defendants a list of specific basic questions relating to the status of the mining strategy

and financial condition of the Partnership, specifically:


              1. what are our assets and liabilities to this date;
              2. what is the life span for the mining cycle? can we get a detailed lay-out for
                 6 mo, 12 mo and etc.?
              3. the state where the mining farms are located;
                                                    13
          Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 14 of 41



              4. do we have our own actual miners you are buying the hash power from
                  third parties?
              5. the electricity price per KW you are using;
              6. the amount of miners and the exact models;
              7. what crypto-currencies they are mining and at what rate per date;
              8. how much have been mined so far
              9. where these crypto-currencies are located, on cold wallet, on crypto
                  exchanges?
              10. As per portfolio - who makes the executive decision when and where to
                  relocate the funds...etc.
              11. what is the real picture of what we can return at today's date;
              12. Provide us with a detailed report on how our invested money were spent;

        65.      On the same date, Defendants promised to provide Plaintiff with a “detailed model

showing most of what you’ve asked (and probably the only detail we're willing to share), so please

standby for that document which will be delivered in a week or so.”

        66.      On March 7, 2019, having received no answers, Plaintiff sent Defendants another

notice to withdraw the remaining funds.

        67.      In response, Defendants advised Plaintiff that the promised “detailed model” was not

ready and that “all of the Fund’s mining assets are in a side pocket and so won’t be distributed until

the Fund has liquidated those assets,” which Defendants “estimated” to be in 18 months.

        68.      On March 31, 2019, instead of a promised “detailed model” answering Plaintiff’s

questions, Defendants sent out an investor update containing a market overview with Defendants’

general projections. Defendants provided no details about their mining business or the Partnership’s

financial transactions.

        69.      On May 9, 2019, Defendants again emphasized to Plaintiff that the amount of

Plaintiff’s refund would not include “the mining assets [which] were side-pocketed last year.”




                                                  14
             Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 15 of 41



           70.      In June 2019 Defendants stated that they would be moving to quarterly

communications about the Fund Complex’s activities and performance as there was not much to share

in the way of operational updates.

           71.      At the end of summer of 2019, Defendants’ time estimate about the side-pocketed

funds not to be released to Plaintiff stayed the same as 5 months before in March of 2019 – yet another

18 months.

           72.      Had Plaintiff and other investors known that the Fund Complex was not a

cryptocurrency investment hedge fund but, instead, was a fund that had over-loaded on mining

equipment and dealings with Defendants’ affiliates, and that it lacked the investment restrictions and

risk controls stated in the PPM, or that the Fund Complex had risks and liabilities far beyond the level

disclosed and expected, they would have refrained from investing in the Fund Complex or immediately

sought to withdraw and/or redeem the investment. Defendants also failed to provide Plaintiff and

other investors with the information that they needed in order to determine the Fund Complex’s true

investment strategy, objectives, risks and risk level. As a result, Plaintiff and the other investors

essentially lost over 80% of their investments.

    III.         Conflict of Interest and Self-Dealing with Affiliated Businesses

           73.      While Defendants’ new investment strategy and investments in the rapidly

depreciating mining equipment left the Fund Complex on the brink of “dissolution and liquidation,”

upon information and belief, the Defendants’ related over-the-counter trading and mining businesses

thrived.

           74.      Due to insurmountable conflict of interest within the Fund Complex and Defendants’

affiliated entities, Defendants engaged in flagrant breaches of their fiduciary duties, duties of good



                                                    15
          Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 16 of 41



care and loyalty and, upon information and belief, engaged in self-dealing with their affiliated entities,

including Escher and Iterative Mining LLC to the detriment of Plaintiff and the Partnership.

        75.     According to the PPM that (1) Iterative would focus on the demand from Escher in

deciding which digital assets to mine through the Mining Master Fund; (2) Escher would be entitled

to buy all digital assets mined through the Mining Master Fund in exchange for providing “more

favorable terms” as compared to other clients of Escher; and (3) the Mining Master Fund may generate

additional profit through Escher transactions.

        76.     Upon information and belief, since the inception, Escher facilitated transactions in

both virtual currencies and digital securities in exchange for transaction-based compensation, both on

behalf of the Fund Complex and other clients.

        77.     However, to-date, Defendants kept any information about Escher’s operations and

regulatory compliance vague at best.

        78.     Upon information and belief, Defendants on behalf of the Fund Complex, agreed to

supply digital assets to Defendants’ separate business without ensuring Escher’s full regulatory

compliance with applicable regulations.

        79.     Moreover, upon information and belief, no profits were ever distributed to the Fund

Complex, nor any of the “more favorable pricing terms than those offered to other buyers and sellers”

disclosed or explained.

        80.     By virtue of owning, managing and/or controlling Escher, Iterative Capital and

Individual Defendants knew all the details about Escher’s ingoing operations and necessary

compliance measures. In contracting with Escher, continuing to do business with Escher on behalf




                                                   16
            Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 17 of 41



of the Fund Complex and, ultimately, attempting to retrofit the whole Fund Complex’s operations to

servicing Escher, Defendants breached duty of good faith and fair dealing.

          81.      In addition, Iterative, the General Partner, Dannen and Buchanan breached the utmost

duty of loyalty to the Partnership and Plaintiff in that the Defendants put their own interest to sell

digital assets mined by the Mining Master Fund through Escher, and profit from such transactions,

before the interests of the Partnership and the limited partners, including Plaintiff.

          82.      Upon information and belief, Individual Defendants personally profited from trades

through Escher at the expense of Plaintiff and other investors in the Fund Complex.

          83.      Moreover, as alleged in detail herein, Defendants materially deviated from the

investment strategy by turning most of the investment illiquid and instead started building an operating

mining business at the expense of Plaintiff and the investors in the Fund Complex. Such mining

business, upon information and belief, is trading through various entities affiliated with Defendants.

          84.      Now, Defendants openly admit that the Fund Complex will be in fact integrated with

the Defendants’ affiliated flagship OTC trading and mining business. Yet, Defendants refuse to

provide Plaintiff with material information about such business.

          85.      Defendants’ conduct left the Partnership and its limited partners invested in a

distressed illiquid fund, all while Individual Defendants and Iterative were successfully growing their

over-the-counter crypto trading business.

    IV.         Defendants’ Notice of Restructuring and Coercive Demand for Consent

          86.      On December 20, 2019, Defendants wrote to Plaintiff: “[t]he current Fund structure

has handcuffed us and prevented us from being able to scale our mining operation. As such, during

Q1 2020, we will embark on an effort to convert the Fund [Complex] from an investment fund


                                                    17
          Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 18 of 41



structure to a corporate structure and consolidate it with our other flagship business, [Escher].”

Defendants also stated that “one of the key features” desired by the Fund Complex’s investors –

“quarterly liquidity ended up being infeasible” and “suspend[ed] the right of all investors to withdraw

or redeem from the Fund in accordance with the applicable governing documents of the Fund.”

       87.     On February 18, 2020, Defendants reported that the Fund Complex’s activities related

to the illiquid mining investments “absorbed approximately $4.5M in expenses in 2019.” Defendants

also stated that “[o]ur focus, since Iterative’s inception, has been on cryptocurrency mining and

optimizing around that operation,” which apparently was Defendants’ original strategy, yet they failed

to disclose it to Plaintiff and other investors while raising the funds for the Fund Complex. To the

contrary, Defendants contradicted their initial representations and disclosures.

       88.     On March 1, 2020, Defendants have presented a take-it-or-leave-it offer (“Take-It-Or-

Leave-It Offer”) to Plaintiff and other investors outlining three options in connection with the

contemplated restructuring of the Fund Complex into an operating mining business:

               (a) sign an “exiting investor” consent approving the restructuring and withdrawing

                   from the Fund Complex in exchange for a minor portion of Plaintiff’s investment

                   based on the undisclosed value of the remaining assets with the deduction of

                   significant restructuring expenses;

               (b) sign a “continuing investor” consent approving the restructuring and receiving a

                   de minimis illiquid stake in the Defendants’ new company based on Plaintiff’s

                   drained share in the Fund Complex; or

               (c) receive pro rata share of the Fund Complex’s assets in-kind (consisting of digital

                   assets and outdated mining equipment) minus shipping expenses and be forcefully

                   redeemed from the Fund Complex prior to the proposed restructuring.
                                                  18
          Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 19 of 41



        89.     Essentially, Defendants offered Plaintiff to accept “as is” the terms “substantially and

materially” different from those contained in the LPA, or receive outdated mining hardware and pay

for shipping costs.

        90.     Either option left Plaintiff with pennies on a dollar and required an uninformed

consent to either receiving an uncertain minor refund or becoming a minor stakeholder in a mining

that Plaintiff never invested in.

        91.     Defendants offered no definitive figure of the proposed refund, did not provide any

information on two businesses the Fund Complex was to consolidate and/or continue doing business

with (Escher and Iterative Mining LLC), yet required the investors to acknowledge that they had

“sufficient opportunity to (i) review and understand the materials relating to … risk factors, conflicts

of interest, expenses (including, but not limited to, associated transaction expenses), and tax

consequences of the [restructuring], (ii) ask questions of, and receive answers … relating to all

materials provided in connection with the [restructuring], and (iii) obtain any additional information.”

        92.     However, when presented with very basic questions about the restructuring, like the

timeline for receiving distributions if consent is provided, the amount of distributions and the upper-

floor estimate on restructuring expenses that Plaintiff would need to cover – Defendant Buchanan

responded on March 19, 2020 that “This opportunity to liquidate is not a negotiation. We can keep

the assets in a side pocket.”

        93.     Iterative’s “current understanding” of the “anticipated” KDH’s refund amount went

from $318,522.32 as of March 19, 2020, to $225,120.18 as of April 14, 2020 – without accounting for

the contemplated Restructuring expenses, which Iterative admits may deplete the Partnership’s assets

and KDH’s capital account.



                                                  19
          Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 20 of 41



       94.     Defendants’ Take-It-Or-Leave-It Offer is, in fact, an ultimatum to Plaintiff and other

investors to make an uninformed consent to restructuring, or be left with a pile of hardware after

paying for its shipment.

       95.     In fact, in the new “disclosure” documents for the proposed restructuring, Defendants

admit that investing in mining is very different and much riskier than the stated investment objective

in the PPM, on which Plaintiff relied when subscribing to the Fund Complex: “[a]s a result, Continuing

Investors will be more heavily invested in mining equipment through Mining NewCo, which is a less

liquid investment than cryptocurrency and subject to even greater risks than the cryptocurrency that

is produced from the mining operations”.

       96.     Defendants also admit that the rights of the “continuing investors” will be significantly

different from those in the Partnership under the new operating company.

       97.     Unable to receive any material information about the actual status of the Fund

Complex and historic operations, proposed restructuring, on April 14, 2020, Plaintiff served

Defendants with a formal demand to inspect books and records for the proper purposes, including to

investigate Defendants’ self-dealing, mismanagement and deviation from the investment goals as

described above; and to exercise Plaintiff’s consent related to the contemplated restructuring in an

informed manner.

       98.     Defendants objected to the demand, refused to provide the majority of the requested

records and stated that some records pertaining to properly minuted corporate decisions are non-

existent. Buchanan, in an e-mail dated April 14, 2020, maintained that “insinuation about activities

deviating from the Partnership’s investment goals is also one that is incorrect, as the Fund has been

fully deployed for two years now. Offering materials made reference to cryptocurrency mining being

the core activity of the Fund, which it continues to be”.

                                                  20
          Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 21 of 41



        99.     On April 20, 2020, Defendants’ counsel objected to Plaintiff’s demand but agreed to

provide just a few documents – on the condition of additional confidentiality agreement and charging

Plaintiff for the limited production expenses.

        100.    While Defendants have increased their reports within the last days before their offer

to consent to the proposed Restructuring is set to expire, Defendants refused to provide books and

records with material information concerning, among other things, (a) the Partnership’s financial

reporting in 2018, when Defendants substantially deviated from the fund’s investment strategy,

including spending additional $6,500,000 out of the fund’s remaining assets on rapidly depreciating

mining equipment; and (2) material information about Defendant’s flagship business, Escher.

        101.    Defendants set the deadline to “consent” to proposed restructuring of the Fund

Complex to April 28, 2020 at midnight.


                                    FIRST CLAIM FOR RELIEF
    (for Violations of Section 10(b) of the Securities Exchange Act of 1934 and Rule 10b-5
                                          Thereunder)
        102.    Plaintiff repeats, realleges, and incorporates herein by reference, all preceding and

succeeding paragraphs as if set forth in their entirety herein.

        103.    Among other misrepresentations and omissions alleged herein, Defendants made the

following oral and written representations regarding the management, performance, nature and value

of the Fund Complex to Plaintiff:

                a. The Fund Complex will be a cryptocurrency trading investment fund with certain

                    features of a hedge fund, such as quarterly liquidity and indefinite life. (As

                    represented by Dannen at personal meetings with KDH in late 2017 – early 2018.)



                                                   21
Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 22 of 41



    b. Iterative had a continuous successful history managing similar investments in

       different similar funds, including x12 returns. (As represented by Dannen at

       personal meetings with KDH in late 2017 – early 2018.)

    c. The Defendants will provide investors with ability to redeem their investment in

       the Fund Complex on a quarterly basis. (As represented by Dannen at personal

       meetings with KDH in late 2017 – early 2018 and by Buchanan during phone calls

       between January and April of 2018.)

    d. Despite the cryptocurrency market crash, Plaintiff will be able to withdraw all the

       value of its investment in the Fund Complex, including in the Mining Master Fund;

       and, if necessary, Defendants will buy out Plaintiff’s investment. (As represented

       by Buchanan during phone calls in April and June of 2018.)

    e. The Fund Complex will not substantially invest in BTC. (As represented by

       Buchanan during phone calls in April of 2018.)

    f. The three out of four components of the Fund Complex’s investment strategy

       would be “(i) cryptocurrency and network token accumulation (i.e., buy-and-hold);

       (ii) algorithmic and human initiated trading based on research, fundamental

       analysis and technical trends; … ; and (iv) strategic acquisition and disposition

       activity involving crypto-networks.” (As represented by Defendants in the PPM.)

    g. “The primary investment strategy of each Master Fund is to purchase and hold

       Coins.” (As represented by Defendants in the PPM.)

    h. The Fund Complex would invest 70% of the assets in purchasing liquid digital

       assets, namely cryptocurrencies and network tokens, via the Main Master Fund

       and only invest up to 30% of the assets in “mining” operations and equipment via

       the Mining Master Fund. (As represented by Defendants in the PPM.)


                                     22
Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 23 of 41



    i.   “In exchange for [Escher’s] right of first refusal to purchase the Mining Master

         Fund’s Coins, the Mining Master Fund will be entitled to more favorable pricing

         terms than those offered to other buyers and sellers.” (As represented by

         Defendants in the PPM.)

    j.   “The Mining Master Fund may also receive additional consideration from

         [Escher], to potentially include a percentage of [Escher’s] profits on the sale of

         Coins purchased from the Mining Master Fund should [Escher’s] sale price exceed

         the price it purchased the Coins from the Mining Master Fund by more than a

         specific amount.” (As represented by Defendants in the PPM.)

    k. The proposed restructuring of the Fund Complex into an operating company

         consolidated with Defendants separate mining-related business is “in the best

         interests of all stakeholders.” (As represented by Defendants in a letter dated

         December 20, 2020.)

    l.   That Defendants will “provide opportunities for liquidity to current investors that

         have either requested to be withdrawn (but remain in the Fund due to the side

         pocket) or would like to withdraw.” (As represented by Defendants in a letter

         dated December 20, 2020.)

    m. “Investors have the choice to redeem and withdraw at a market value of their

         capital account” in the Fund Complex. (As represented by Buchanan in an email

         dated April 14, 2020.)

    n. Defendants were unable to provide proper accounting and reliable reports because

         Defendants had to hire additional service providers for the fund (auditors, tax

         team, etc.). (As represented by Defendants in the Q4 Investor Update, dated

         February 18, 2020.)


                                       23
          Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 24 of 41



               o. Defendants will provide Plaintiff with a “detailed model” answering most of

                   Plaintiff’s questions about the Fund Complex’s substantial unsolicited investment

                   into the digital-asset mining equipment and operations. (As represented by

                   Defendants in an email, dated February 26, 2019.)

               p. “There is no relation, overlap, or otherwise connection between the proposed new

                   entity and the OTC business other than the management team being the same.”

                   (As represented by Buchanan in an email, dated April 14, 2020.)

       104.    The acts, misrepresentations, and intentional material omissions made by or on behalf

of Defendants were committed in connection with the purchase and sale of securities within the

meaning of Section 10(b) of the Securities Exchange Act of 1934, 15 U.S.C. § 78j(b) and Rule 10b-5

thereunder, namely, the partnership interests in the Partnership.

       105.    As alleged above, each of these representations were false when made because, among

other things, from at least as early as mid-2017, half a year before Plaintiff made its investment,

Defendants already knew that cryptocurrency trading was no longer a viable investment strategy and

planned to use Plaintiff’s funds for highly illiquid mining operations, which were also related to

Defendants’ separate business; Defendants had returned funds to investors in Defendants’ prior

cryptocurrency investment fund; and Defendants knew they would not be providing the promised

liquidity and withdrawals to Plaintiff and other investors in the Fund Complex. These

misrepresentations and omissions were repeated in the PPM, marketing materials, e-mails, numerous

meetings, telephone calls, and other communications.

       106.    Defendants made such misrepresentations knowing they were false and/or with the

intent not to perform or honor them, and to deceive and defraud Plaintiff, and to induce Plaintiff to

agree to make the above-described investments.


                                                  24
           Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 25 of 41



        107.     Defendants also failed to disclose properly to Plaintiff the material details of

Defendants’ self-dealing and grave conflict of interest involving Defendants’ side businesses, Escher

and Iterative Mining LLC, or that, upon information and belief, Defendants took no due diligence or

compliance measures dealing with Escher on behalf of the Fund Complex.

        108.     Defendants made the material misrepresentations, and omitted to disclose the material

facts, herein alleged with the intention of inducing Plaintiff to purchase and retain securities in reliance

thereon, and Plaintiff did reasonably and justifiably rely on the misrepresentations and omissions in

purchasing and retaining said securities.

        109.     Defendants, directly or indirectly, by use of the means or instruments of interstate

commerce, or of the mails, knowingly or recklessly employed devices, schemes, and artifices to

defraud, made untrue statements of material facts or omitted to state facts that they were under a duty

to speak, and engaged in acts of fraud and deceit upon Plaintiff, all in connection with the purchase

or sale of a security.

        110.     Plaintiff has been damaged by these Defendants’ wrongful conduct in that the

Defendants’ wrongful conduct caused Plaintiff to purchase and hold limited partnership interests in

the Partnership investing in the Fund Complex, and to retain those partnership interests until present

day, causing Plaintiff to lose a substantial portion of its investment in the Fund Complex.

        111.     Defendants’ fraudulent conduct, as alleged herein, was done purposefully, maliciously,

and without regard for the rights and interests of Plaintiff.

        112.     Plaintiff would not have agreed to invest said monies had it known the true facts about

the Fund Complex, its purpose, extent of dealings with Defendants’ affiliates, Defendant’s prior

performance, and other material misrepresentations and omissions alleged herein.



                                                    25
            Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 26 of 41



        113.     By reason of the foregoing, Plaintiff is entitled to judgment against Defendants, jointly

and severally, awarding Plaintiff compensatory and punitive damages in an amount to be determined

at the trial of this action, together with interest at the statutory rate.

                                   SECOND CLAIM FOR RELIEF
       (against Individual Defendants for Violation of Securities Exchange Act § 20(a))
        114.     Plaintiff repeats, realleges, and incorporates herein by reference, all preceding and

succeeding paragraphs as if set forth in their entirety herein.

        115.     At all relevant times, Individual Defendants controlled Iterative Capital, L.P., Iterative

Capital GP, LLC and Iterative Capital Management, L.P.

        116.     Individual Defendants, directly and through their affiliated entities, provided the Fund

Complex with marketing and distribution services, risk management services, strategic planning and

administration services, and back-office support and systems services. Individual Defendants also

allowed Escher to use Iterative’s website, participated in the audits of the Fund Complex, monitored

the Fund Complex’s portfolio, and met with Plaintiff to discuss all aspects of Fund Complex’s

business.

        117.     Individual Defendants could hire and fire any Fund Complex’s administrators and

service providers.

        118.     Individual Defendants culpably participated in Iterative Capital Management L.P.’s

and Iterative Capital GP, LLC’s violations of Section 10(b) and Rule 10b-5. Individual Defendants

received all the information from the Fund Complex’s administrators, auditors and other service

providers. Based on the information they had, Individual Defendants knew or should have known

that the Iterative Capital Management L.P.’s and Iterative Capital GP, LLC were deviating from the



                                                      26
          Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 27 of 41



Fund Complex’s stated investment objectives and were providing scarce and insufficient accounting

to Plaintiff and other investors.

        119.       Obviously, Individual Defendants had the knowledge, opportunity, and power to

quash the fraud at its inception and return Plaintiff’s investment upon Plaintiff’s timely request.

Individual Defendants had a duty to disclose any shift in the Funds Complex’s investment strategy

made in lieu of honoring Plaintiff’s withdrawal requests.

        120.       By virtue of the foregoing, at the time of the wrongs alleged herein, Individual

Defendants had the ability to supervise and control the activities of Iterative Capital, L.P., Iterative

Capital GP, LLC and Iterative Capital Management, L.P., did in fact exercise such control, culpably

participated in the primary violations of Section 10(b) and Rule 10-b5 alleged herein, and were

therefore controlling persons of Iterative Capital, L.P., Iterative Capital GP, LLC and Iterative Capital

Management, L.P. within the meaning of Section 20(a) of the Securities Exchange Act of 1934 (15

U.S.C. § 78(t)).

        121.       Plaintiff has been damaged by the wrongful conduct of Individual Defendants through

their control of Iterative Capital, L.P., Iterative Capital GP, LLC and Iterative Capital Management,

L.P., in that Individual Defendant’s wrongful conduct caused each of Plaintiff to purchase limited

partner interest in the Partnership as a part of the Fund Complex and to remain invested in the Fund

Complex upon fraudulent and other material misrepresentations and omissions.

        122.       Individual Defendant’s fraudulent conduct, through their control of Iterative Capital,

L.P., Iterative Capital GP, LLC and Iterative Capital Management, L.P., as alleged herein, was done

purposefully, maliciously, and without regard for the rights and interests of Plaintiff.




                                                     27
          Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 28 of 41



        123.     By reason of the foregoing, Plaintiffs is entitled to a judgment against Individual

Defendants awarding Plaintiff compensatory and punitive damages in an amount to be determined at

the trial of this action, together with interest at the statutory rate.

                                    THIRD CLAIM FOR RELIEF
    (against Iterative for Violation of Fiduciary Duties of the Investment Manager and its
                  Officers under Section 206 of the Investment Advisers Act)
        124.     Plaintiff repeats, realleges, and incorporates herein by reference, all preceding and

succeeding paragraphs as if set forth in their entirety herein.

        125.     By reason of their positions as investment advisers to the Partnership and its limited

partners, Iterative and its principals stood in a fiduciary relationship with the Partnership and its

limited partners, including Plaintiff, and owe the Partnership and Plaintiff a duty of highest loyalty,

good faith and fair dealing.

        126.     The Investment Advisers Act requires every investment adviser to act in good faith,

in the best interests of clients, to fully and fairly disclose all material facts to clients, to eliminate or

expose any conflicts of interest which may cause the investment adviser to render advice which was

not disinterested, and to affirmatively employ reasonable care to avoid misleading clients. In

accordance with the Investment Advisers Act, Iterative and its officers (Dannen and Buchanan) are

obligated to refrain from:


       employing any device, scheme, or artifice to defraud any client or prospective client;

       engaging in any transaction, practice, or course of business that operates as a fraud or deceit

        upon any client or prospective client; and/or

       engaging in any act, practice, or course of business which is fraudulent, deceptive, or

        manipulative.


                                                      28
          Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 29 of 41



        127.    Iterative and its officers, separately and together, in connection with the Partnership

and the Fund Complex, violated the duties owed to the Partnership and its partners under the Advisers

Act in that they designed and implemented the Fund Complex’s operations and investments on terms

injurious to the Partnership and Plaintiff and engaged in an exploitative mining operations to the

detriment of the Partnership - all for the primary purpose of enriching the Individual Defendants and

their affiliates and securing personal benefits for themselves and their associates.

        128.    Because of the conduct described in this Verified Complaint, said Defendants violated

and are violating Sections 206(1) and 206(2) of the Advisers Act by engaging in transactions, practices

or courses of business which operated as a fraud or deceit upon Plaintiff and Partnership.

        129.    Iterative and its officers knew, or were reckless in not knowing, that the

representations made to Plaintiff were false and misleading.

        130.    Because of the conduct described above, said Defendants willfully violated Section

206(4) of the Advisers Act and Rule 206(4)-8 thereunder, which prohibit fraudulent conduct by

advisers to “pooled investment vehicles” and specifically prohibit misleading statements to investors

or prospective investors in those pools. Scienter is not required to establish a violation of Section

206(4) and Rule 206(4)-8.

        131.    Defendants’ violative conduct proximately caused damage to Plaintiff as purchaser of

securities and limited partner in the Partnership. Accordingly, Plaintiff seeks rescission of the contract

between the Fund Complex and Iterative and restitution of the consideration given pursuant to the

terms of such contract.




                                                   29
          Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 30 of 41



                                 FOURTH CLAIM FOR RELIEF
 (against Dannen and Buchanan for Aiding and Abetting Violations of Sections 206(1) and
                             206(2) of the Advisers Act)
        132.    Plaintiff repeats, realleges, and incorporates herein by reference, all preceding and

succeeding paragraphs as if set forth in their entirety herein.

        133.    From at least December of 2017 through the present, Dannen and Buchanan, directly

and indirectly, singly or in concert, aided and abetted Iterative’s violations of Sections 206(1) and

206(2) of the Advisers Act. Specifically, Dannen and Buchanan knowingly provided substantial

assistance to Iterative in making the materially false and misleading representations and omissions and

misappropriations related to Plaintiff’s and other Fund Complex investors’ assets as alleged herein.

        134.    Dannen and Buchanan knew, or were reckless in not knowing, that the representations

were false and misleading.

        135.    By reason of the activities described in detail in this Verified Complaint, Dannen and

Buchanan aided and abetted Iterative’s violations of Sections 206(1) and 206(2) of the Advisers Act.

        136.    Defendants’ violative conduct proximately caused damage to Plaintiff as purchaser of

securities and limited partner in the Partnership. Accordingly, Plaintiff seeks rescission of the contract

between the Fund Complex, and Iterative and restitution of the consideration given pursuant to the

terms of such contract.




                                                   30
           Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 31 of 41



                                   FIFTH CLAIM FOR RELIEF
                     (for Common Law Fraud and Fraudulent Inducement)
        137.    Plaintiff repeats, realleges, and incorporates herein by reference, all preceding and

succeeding paragraphs as if set forth in their entirety herein.

        138.    As more fully set forth above, Defendants Iterative, Buchanan and Dannen each

knowingly or recklessly made numerous false and misleading statements of material fact and omitted

to state material facts regarding the liquidity, investment strategy, management, performance, and

value of the Fund Complex, as well as Plaintiff’s opportunity to withdraw the investment and

Buchanan and Dannen’s self-dealing, to Plaintiff.

        139.    Each of these Defendants knew, or was reckless in not knowing, that his conduct

constituted a fraud on Plaintiff and would result in, and did result in, the purchase of securities by

Plaintiff and the retention of such securities, and the subsequent loss of a substantial portion of the

Plaintiff’s investments.

        140.    These Defendants made the material misrepresentations, and omitted to disclose the

material facts, herein alleged with the intention of inducing Plaintiff to purchase and retain securities

in reliance thereon, and Plaintiff did reasonably and justifiably rely on the misrepresentations and

omissions in purchasing and retaining said securities.

        141.    Plaintiff has been damaged by these Defendants’ wrongful conduct in that the

Defendants’ wrongful conduct caused Plaintiff to purchase and hold limited partnership interests in

the Partnership, which in turn invested in the Fund Complex, and to retain those limited partnership

interests until present day, causing Plaintiff to lose a substantial portion of its investment in the Fund

Complex.




                                                    31
          Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 32 of 41



        142.    Defendants’ fraudulent conduct, as alleged herein, was done purposefully, maliciously,

and without regard for the rights and interests of Plaintiff.

        143.    By reason of the foregoing, the plaintiffs are entitled to judgment against Defendants,

jointly and severally, awarding Plaintiff compensatory and punitive damages in an amount to be

determined at the trial of this action, together with interest at the statutory rate.


                                    SIXTH CLAIM FOR RELIEF
                                    (for Breach of Fiduciary Duty)
        144.    Plaintiff repeats, realleges, and incorporates herein by reference, all preceding and

succeeding paragraphs as if set forth in their entirety herein.

        145.    The General Partner, Iterative, Dannen and Buchanan owed the highest obligations

and fiduciary duties to the Partnership and Plaintiff. Said Defendants were duty bound to act in a

responsible and lawful manner, in utmost good faith, and in accordance with the representations on

which Plaintiff and other limited partners relied on in entrusting their monies to Defendants, so as

not to cause injury to the Partnership and Plaintiff.

        146.    Said Defendants each owed directly to Plaintiff, as a limited partner of the Partnership,

the duty to exercise due care and diligence in the management and administration of the Fund

Complex, and in the use and preservation of Plaintiff’s property and assets. Defendants also owed

directly to Plaintiff duties of full and candid disclosure of all material facts relevant to the Fund

Complex and duties to deal fairly and honestly with Plaintiff. Defendants were obligated to ensure

that they did not engage in any fraudulent, unsafe, or unsound investment practices.

        147.    Iterative, as an investment adviser, also owed fiduciary duties to the Partnership.




                                                    32
            Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 33 of 41



          148.   As alleged in herein, Defendants breached their fiduciary duties by, among other

things:

             a. In contracting with Escher, continuing to do business with Escher on behalf of the

                 Fund Complex and, ultimately, retrofitting the whole Fund Complex’s operations to

                 servicing Escher at Plaintiff’s and Partnership’s expense;

             b. Putting Defendants’ own interest to sell digital assets mined by the Mining Master

                 Fund through Escher, and profit from such transactions, before the interests of the

                 Partnership and the limited partners, including Plaintiff;

             c. Failing to provide books and records.

          149.   In engaging in the conduct alleged herein, including, but not limited to,

misrepresenting prior performance, deviating from the stated investment strategy, engaging in self-

dealing with affiliated entities, failing to ensure proper regulatory compliance of Escher, Defendants

repeatedly breached their fiduciary and related obligations to Plaintiff and the Partnership.

          150.   Plaintiff has been damaged by these Defendants’ wrongful conduct in that the

Defendants’ wrongful conduct caused Plaintiff to purchase and hold limited partnership interests in

the Partnership investing in the Fund Complex, and to retain those partnership interests until present

day, causing Plaintiff to lose a substantial portion of its investment in the Fund Complex.

          151.   Defendants’ wrongful conduct, as alleged herein, was done purposefully, maliciously,

and without regard for the rights and interests of Plaintiff. Such conduct departed in the extreme from

the norms expected of Defendants as investment managers, advisors and fiduciaries.




                                                    33
          Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 34 of 41



        152.    By reason of the foregoing, Plaintiff is entitled to judgment against Defendants

awarding Plaintiff compensatory and punitive damages in an amount to be determined at the trial of

this action, together with interest at the statutory rate.


                                 SEVENTH CLAIM FOR RELIEF
                  (for Breach of Duty of Good Faith, Fair Dealing and Loyalty)
        153.    Plaintiff repeats, realleges, and incorporates herein by reference, all preceding and

succeeding paragraphs as if set forth in their entirety herein.

        154.    Plaintiff has performed all conditions, covenants, and promises required to be

performed by Plaintiff in accordance with the terms of Plaintiff’s agreements with Defendants.

        155.    Defendants have breached the covenant of good faith and fair dealing implied in the

partnership and subscription agreements with Plaintiff by unfairly and substantially benefitting from

the agreements with Plaintiff while misrepresenting that Defendants would enter into and perform

such agreements in good faith, failing to perform Defendants’ duties under the agreements and,

instead of following the agreements for the Fund Complex, building Defendants’ operating business

putting Plaintiff and the Partnership at significant risk, which logically concluded with Defendants’

plan of consolidating the Fund Structure into Defendants’ separate operating business under the same

ownership.

        156.      As a direct and proximate result of Defendants’ breaches, Plaintiff has suffered

losses, damages, costs and expenses, including a substantial loss of Plaintiff’s investment.

        157.    By reason of the foregoing, Plaintiff is entitled to judgment against Defendants

awarding Plaintiff compensatory and punitive damages in an amount to be determined at the trial of

this action, together with interest at the statutory rate.


                                                     34
           Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 35 of 41



                                 EIGHTH CLAIM FOR RELIEF
                       (For Negligence and Negligent Misrepresentation)
        158.    Plaintiff repeats, realleges, and incorporates herein by reference, all preceding and

succeeding paragraphs as if set forth in their entirety herein.

        159.    Each of Defendants had a duty to Plaintiff to, among other things, accurately describe

the Fund Complex’s investment strategy and conflict of interest, manage Plaintiff’s funds competently

and consistently with Defendants’ verbal and written statements as to how these funds would be

managed.

        160.    Even if there was no intent to defraud, Defendants acted negligently and carelessly in

making material representations and omitting to disclose material facts to Plaintiff and in managing

the Fund Complex’s portfolios in the incompetent and inappropriate manner alleged herein.

        161.    Defendants consistently supplied misrepresentations to Plaintiff without exercising

reasonable care or competence in obtaining and communicating such information.

        162.     Defendants made the material misrepresentations and omissions alleged above with

the intention of inducing Plaintiff to purchase and retain their investments in reliance thereon.

        163.    Plaintiff did reasonably and justifiably rely on these Defendants’ misrepresentations

and omissions, and the false information supplied by these Defendants, in purchasing and retaining

the securities. Plaintiff also reasonably relied on Defendants to manage the funds competently and in

keeping up with their representations.

        164.    Plaintiff was damaged by Defendants’ negligent and/or grossly negligent conduct.

Plaintiff would not have purchased limited partnership interests in the Partnership that invested in the




                                                   35
          Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 36 of 41



Fund Complex had Plaintiff known that Defendants engaged in the negligent and/or grossly negligent

conduct alleged herein.

        165.    By reason of the foregoing, Plaintiff is entitled to a judgment against Defendants,

awarding compensatory damages in an amount to be determined at the trial of this action, together

with interest at the statutory rate.


                                   NINTH CLAIM FOR RELIEF
 (for Breach of Contract against Defendant Iterative Capital GP, LLC, and Iterative Capital
                                    Management, L.P.)


        166.    Plaintiff repeats, realleges, and incorporates herein by reference, all preceding and

succeeding paragraphs as if set forth in their entirety herein.

        167.    Pursuant to the LPA and Investment Management Agreement incorporated by

reference therein, General Partner and Iterative were vested with exclusive responsibility to manage

all of the affairs of the Partnership. General Partner’s and Iterative’s responsibilities included making

all investment decisions for the Partnership, selecting third parties provide services to the Partnership

and execute reports to the partners.

        168.    The LPA also:

            a. set forth the Partnership’s purpose, as described in the PPM (LPA, Sec. 2.5(a));

            b. obligated the General Partner to achieve the Partnership’s purpose (LPA, Sec. 4.1(a));

            c. mandated that the General Partner should act in accordance with the implied covenant

                of good faith and fair dealing (LPA, Sec.4.5(a)); and




                                                   36
          Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 37 of 41



            d. provided for any amendments affecting any partner’s liabilities or rights with respect

                  to distributions and withdrawals – to be made only with such adversely affected

                  partner’s consent (LPA, Sec. 8.1(b))

        169.      Iterative and General Partner breached their obligations under the LPA and

Investment Management Agreement by:

            a. deviating from the partnership goals set forth in the LPA;

            b. misrepresenting that the Fund Complex’s portfolio would be invested in good faith,

                  at market value and in accordance with the Fund Complex’s investment strategy, when

                  instead, these Defendants deviated from the agreements to benefit their affiliated

                  business; and

            c. adversely changing Plaintiff’s liabilities or rights and position in the Partnership,

                  including with respect to distributions and withdrawals from the Partnership.

        170.      Plaintiff has fully performed all of its obligations under the agreements.

        171.      By reason of the foregoing, Plaintiff is entitled to a judgment against Iterative and

General Partner, jointly and severally, awarding Plaintiff compensatory damages in an amount to be

determined at the trial of this action, together with interest at the statutory rate.

                                   TENTH CLAIM FOR RELIEF
                                        (for Unjust Enrichment)

        172.      Plaintiff repeats, realleges, and incorporates herein by reference, all preceding and

succeeding paragraphs as if set forth in their entirety herein.

        173.      Defendants have been enriched by the receipt of funds in the amount of $1,000,000

from Plaintiff.

                                                     37
           Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 38 of 41



        174.     Defendants have failed to repay the funds or offer any value in exchange to Plaintiff.

        175.     Equity and good conscience demand that Defendants compensate Plaintiff in an

amount to be determined at trial.

                                  ELEVENTH CAUSE OF ACTION
                                          (for Attorney Fees)

        176.     Plaintiff repeats, realleges, and incorporates herein by reference, all preceding and

succeeding paragraphs as if set forth in their entirety herein.

        177.     As a result of Defendants’ bad faith conduct alleged herein, and their intentional and

wanton disregard of their representations and obligations to Plaintiff, Defendants are liable to Plaintiff

for Plaintiff attorneys’ fees in connection with this matter.

        178.     Wherefore, Plaintiff demands judgment in an amount to be determined by the

Plaintiff’s legal fees in this matter.

                                   TWELFTH CAUSE OF ACTION
                                         (for Injunctive Relief)
        179.     Plaintiff repeats, realleges, and incorporates herein by reference, all preceding and

succeeding paragraphs as if set forth in their entirety herein.

        180.      Defendants’ wholesale disregard of their obligations to the Partnership and to

Plaintiff, an unremitting pattern of illegal conduct, will, if Defendants are permitted to restructure the

Fund Complex into an operating business at Plaintiff’s and Partnership’s expense, proceed unchecked

and will reduce the remaining Partnership assets to zero.

        181.     Potentially, all of Partnership’s funds are going to be applied to restructure the

Partnership into an operating company for Defendant’s benefit.


                                                   38
          Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 39 of 41



       182.    Indeed, in the last month, Defendant’s estimate of Plaintiff’s remaining funds went

from $312,022.32 as of March 19, 2020, to $225,120.18 as of April 14, 2020 – without accounting for

the contemplated Restructuring expenses.

       183.    Defendants admit that such contemplated structure is significantly different from the

Fund Complex’s structure and restructuring expenses may be significantly higher than estimated, as

the Fund Complex has a very intricate multi-fund multi-jurisdictional structure.

       184.    Defendants have continued to refuse to acknowledge their responsibilities to Plaintiff

and the Partnership, instead adopting an approach of righteous entitlement.

       185.    It is also likely that Defendants will seek to apply the remaining Partnership’s assets to

their own defense in this matter.

       186.    By reason of the foregoing, the Court invoke its equitable powers to (a) enjoin

Defendants from executing the contemplated restructuring of the Fund Complex or any other

transactions which would violate Plaintiff’s compensation, redemption and informed decision rights;

(b) enjoin Defendants from interfering with KDH’s right to inspect books and records; (c) enjoin

Defendants from charging any restructuring expenses on KDH and from withholding KDH’s portion

of the fund’s liquid portfolio (d) enjoin Defendants from paying any cost or expense of Defendants

in connection with this action from the fund’s assets; (e) enjoin Defendants from taking any action

that would impair the value of the Fund Complex or its assets; and (f) enjoin Iterative Capital GP,

LLC from acting as the general partner of the Partnership.




                                                  39
          Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 40 of 41



WHEREFORE, Plaintiff demands a judgment as follows:

            a) For compensatory and punitive damages to Plaintiff against Defendants, jointly and
                severally, in an amount to be determined at the trial of this action, but no less than the
                entire consideration paid Plaintiff for its interest in the Fund Complex;
            b) For and order (1) enjoining Defendants from executing the contemplated restructuring
                of the Fund Complex or any other transactions which would violate Plaintiff’s
                compensation, redemption and informed decision rights; (2) enjoining Defendants
                from interfering with KDH’s right to inspect books and records; (3) enjoining
                Defendants from charging any restructuring expenses on KDH and from withholding
                KDH’s portion of the fund’s liquid portfolio (4) enjoining Defendants from paying
                any cost or expense of Defendants in connection with this action from the fund’s
                assets; (5) enjoining Defendants from taking any action that would impair the value of
                the Fund Complex or its assets; (6) enjoin Iterative Capital GP, LLC from acting as
                the general partner of the Partnership; and (7) rescinding the contract between the
                Fund Complex and Iterative.
            c) For the costs, expenses, and disbursements incurred in the prosecution of this action,
                including attorneys’ fees;
            d) For interest on any award at the appropriate statutory or other rate; and
            e) For such other and further relief as this Court deems just and proper.

Plaintiffs further demands a trial by jury of all claims set forth in this Verified Complaint.




                                                                 DILENDORF KHURDAYAN PLLC
Dated: April 24, 2019
New York, New York                                               _________________________
                                                                 by: Rika Khurdayan, Esq.
                                                                 federal bar number AK9122

                                                                 Attorneys for Plaintiff
                                                                 60 Broad Street, 24th Floor
                                                                 New York, NY 10004 Tel:
                                                                 (646) 764-1630
                                                                 rk@dilendorf.com


                                                    40
Case 1:20-cv-03274-VM Document 1 Filed 04/27/20 Page 41 of 41
